Title: To James Madison from William Jarvis, 22 August 1802 (Abstract)
From: Jarvis, William
To: Madison, James


22 August 1802, Lisbon. No. 4. Acknowledges JM’s letter of 12 May 1802. “The determination of the Insurance Company to send some person here gave me much pleasure, since the importance of the object required the evidence of a person in so elevated a station as is Don Juan de Almeida & as it will prevent my being implicated by a want of success which I am apprehensive will be the case, it being almost impossible in any cases whatever to obtain the attestation of Officers in a much inferior station.” Encloses a dispatch received 21 Aug. giving a “disagreeable account” of U.S. affairs with Tripoli, which was accompanied by a circular from Simpson that announced the end of hostilities with Morocco. Reports that the Antelope from New York was quarantined on 16 Aug. owing to a notice in a Portuguese gazette, copied from an English newspaper, that yellow fever had broken out in New York. The ship was released on 21 Aug. after Jarvis met with the officer of health and submitted a petition made out in the captain’s name and a copy of the U.S. government’s circular letter to collectors, both in Portuguese; encloses a copy of his covering letter. “The noise that was made in the affair of Genl. Lannes has pretty much subsided, by its being announced to the Public that the Genl. was appointed Inspector Genl. of the Armies of France. It is sd. that Brune or Augereau will succeed him.” On 18 Aug. “an order was received at the Customhouse from the Minister of the Interior, to prohibit altogether the importation of Cordage for home Consumption. In consequence of which an American Vessel that was freighted in St. Petersburg on account of an English House here & had discharged about one half of her Cargo was prevented from dischargeing the rest.” The protests of the British and Russian ambassadors against the order were unsuccessful. “I hope this Govmt. will no longer suffer in the opinion of Foreigners, for an indolent procrastinating disposition, for certainly here is promptness & decision enough.… I am afraid that after their granaries are well supplied, our flour will exhibit another specimen of their promptness.” Unverified reports circulate that France has declared war on Algiers. Notes in a postscript that he has employed a lawyer in the cases of the schooners Samuel and Pilgrim “who has been remarkable for his success in those kind of affairs.”
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1); enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1). RC 4 pp.; docketed by Wagner. The enclosures, misfiled with William Eaton’s 7 July 1802 dispatch, are a copy of Eaton’s circular letter of 9 July 1802 (1 p.) announcing the capture of the American brig Franklin and, on the verso, an undated copy of Jarvis’s letter to the Portuguese officer of health asking that the quarantine on the Antelope be raised. Extract from RC printed in National Intelligencer, 22 Nov. 1802.



   
   A full transcription of this document has been added to the digital edition.

